Exhibit 10.1
Amendment to the
Bank of Granite
Salary Continuation Plan
     The Bank of Granite Salary Continuation Plan (“Plan”), which was amended
and restated on January 1, 2008, is hereby amended, pursuant to the provisions
of Plan Section IX, as follows:
     A new Section X is added to read as follows:

  X.   Freezing Benefits

  A.   No additional benefits will accrue under the Plan after October 31, 2009.
Participants’ vested benefits accrued as of October 31, 2009 will be frozen, and
no new members will enter the Plan after October 31, 2009. After October 31,
2009, no changes in a participant’s compensation from the Bank or additional
service with the Bank will affect the calculation of the participant’s benefits
under the Plan. Participants will not earn additional vesting service under
Section V of the Plan for service performed with the Bank after October 31,
2009.

  B.   After October 31, 2009, the benefits paid under the Plan in the event of
(i) a Separation from Service within 2 years following a Change in Control, or
(ii) death while actively employed by the Bank on a full-time basis, will be
determined, calculated and paid in the same manner (including the application of
the vesting rules in Plan Section V) as the Early Termination of Service Benefit
under Section C of the Participation Agreements; provided, however, that a
payment made on account of death will commence 60 days following a Separation
from Service.

     This Amendment is effective November 1 2009, and is executed this 31st day
of October, 2009.

          Date: October 31, 2009  Bank of Granite
      By:   /s/ R. Scott Anderson         Title: President             

                  By:   /s/ Jerry A. Felts         Title: Chief Operating
Officer             

